 

oe

Case 1:19-cv-03347-RBJ-SKC

U.S. Department of Justice
United States Marshals Service

U.S, DISTRICT’ COUR
i OF COLORADG _

   

nh.
mg

Document 20 Filed 07/08/20 USDC Colorado Page 1 of 2

PROCESS RECEIPT AND RETURN

LED See "nsteuctions for Service of Process byt

“S_ AMarshal”

 

 

 

 

 

PLAINTIFF 2020 JUL - 8 PM 3: 39 COURT CASE NUMBER -
WYATT T. HANDY, JR, 19-cv-03347-RBJ-SKC
DEFENDANT Serr neT P. COLWE cL TYPE OF PROCESS
CITY OF AURORA, et al CLERK S/C
BY DEP. CLK
NAME OF INDIVIDUAL, COMPANY, CORPORATION, EIC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE OFFICER CHRISTOPHER THRIVIERGE,

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
15001 East Alameda Parkway, Aurora, CO 80012

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 3

 

Wyatt T. Handy, Jr.
PO Box 221531
Denver, CO 80222

served with this Form 285

 

Number of parties to be 6
served in this case

 

Check for service
onUSA

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

PERSONAL SERVICE

 

Signature of Attorney other Originator requesting service on behalf of

s/C. Madrid

 

 

 

 

L acknowledge receipt for the total
number of process indicated
(Sign only for USM 285 if more

Total Process

2

G

District of
Origin

N PLAINTIFF TELEPHONE NUMBER DATE
[(] DEFENDANT 303-844-3433 19 Feb 2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
District to Signature of Authorized USMS Deputy or Clerk Date
Serve
No B13

than one USM 285 1s submitted)

 

No Ai

 

 

 

 

>/ 7/22

 

Thereby certify and return that I

have personally served

pT have legal evidence of service,

individual. company, corporation, etc , at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

ave executed as shown in “Remarks”, the process described on the

 

([] Lhereby certify and return that ] am unable to locate the individual, company, corporation, etc_named above (See remarks below)

 

Name and ttle of individual served (if not shown above)

Lame wy VI S

Date Time

 

C4] am
en

 

Address (comphete only differewt than shown above)

Signature of U.S. Marshal or Deputy

Jil.

Degay Ay Attorney 6-00-20 |_1350

 

 

Service Fee Total Mileage Charges
(including endeavors)

Forwarding Fee

Total Charges

Advance Deposits | Amount owed to U S. Marshal* or
(Amount of Refund*)

 

 

 

 

 

 

 

REMARKS

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev 11/18
I

secant ole —tteeheyoenertnte

ee

re

 

 

Case 1:19-cv-03347-RBJ-SKC Document 20° Filed’07/08/20 USDC Colorado Page 2 of 2
AO 440 (Rev 06/12) Summons inaCwil Action (Page >) .
Civil Action No: 19-cv-03347-RBJ-SKC
PROOF OF SERVICE .

(This section should not be filed with the ‘court unless required by Fed. R. Civ. P. 4 (0)

This summons for (name of individual and title. if any)

was received by me on (date) cK - 10 “2 1) .

*

7] 1] personally served the summons on the individual at (place)

 

 

 

on (date) :or
“ “3.1 left the summons at the individual's residence or usual place of abode with (name)
. . . a person ‘of suitable age and discretion who resides there,

 

on (date) : . and mailed a copy to the individual's last known address: or

A served the summons on (name of individual) Ma , / pero . who is

. designated by law to accept service of pracess on » bebalf of (name/of organizatiorh,

 

on (date) b- /) - 20... .

 

“J I returned the summons unexecuted because

 

7 Other (specif).’

My, fees are $ for travel and $ for services, for'a total of $

I declare under pénalty of perjury that this information is true.

 

 

Date: _b: “10°20

Server's signature

J jal 1 OP Pus

~ Printed name and title

201 4 GT Pruner Io $0294

- re

0.00

; Or

 

Server's address
e

Additional information regarding attempted service, etc:
